Case 3:20-cv-00036-BJD-JRK Document 88 Filed 11/17/20 Page 1 of 3 PageID 760




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

SARAH MCCRIMMON and CARON
DETTMANN, as Co-Administrators of
the Estate of Curtis Dettmann,

         Plaintiffs,

v.                                                          Case No.: 3:20-cv-00036-BJD-JRK

CENTURION OF FLORIDA, LLC, et al.

      Defendants.
______________________________________/

                          AMENDED MOTION TO WITHDRAW

         COMES NOW, counsel for Defendants Centurion of Florida, LLC, Tanesha Adkins,

Marinette Gonzalez Morales, Ashley Harvey n/k/a Ashley Hawkins, April Mason, Kayla

McCarter, Clarissa Moody, Elizabeth Morton, Kimberly Nielson, John Quintino, Alex

Renelus, Priscilla Roberts, David Rodriguez, Michael Roth, Rakesh Sharma, Tamara

Taylor, Linda Roberts, Gerardo Pedroza, Nikki Richardson, Luz Cruz, Tabitha Mahoney,

Cayman Smith and Shenka Jackson (collectively, “Defendants”), and gives notice that

effective October 30, 2020, Eliot B. Peace, one of the attorneys for Defendants in the above-styled

cause, is no longer employed with the firm of Bradley Arant Boult Cummings LLP and

consequently, moves the Court for permission to withdraw Eliot B. Peace from the representation

of Defendants in this matter. Defendants will continue to be represented by Brian Wahl and Jacob

Hanson of Bradley Arant Boult Cummings LLP.

         Additionally, Defendants Centurion of Florida, LLC, Tanesha Adkins, Luz Cruz,

Marinette Gonzalez Morales, Shenka Jackson, Kayla McCarter, April Mason, Clarissa

Moody, Elizabeth Morton, Gerardo Pedroza, John Quintino, Alex Renelus, Linda Roberts,



4817-1668-9874.1
Case 3:20-cv-00036-BJD-JRK Document 88 Filed 11/17/20 Page 2 of 3 PageID 761




Rakesh Sharma, and Michael Roth, have consented to the withdrawal of Eliot B. Peace as their

counsel of record, and their continued representation by Brian Wahl and Jacob Hanson of Bradley

Arant Boult Cummings LLP. Defendants Tamara Taylor, Cayman Smith, Michael Roth,

Priscilla Roberts, David Rodriguez, Nikki Richardson, Kimberly Nielson, Tabitha Mahoney,

and Ashley Harvey n/k/a Ashley Hawkins were notified of the withdrawal more than 14 days

ago, however, did not respond or otherwise have a position on the withdrawal.

       WHEREFORE, undersigned counsel respectfully requests that the Court enter an Order

withdrawing Eliot B. Peace from representation of Defendants Centurion of Florida, LLC,

Tanesha Adkins, Marinette Gonzalez Morales, Ashley Harvey n/k/a Ashley Hawkins, April

Mason, Kayla McCarter, Clarissa Moody, Elizabeth Morton, Kimberly Nielson, John

Quintino, Alex Renelus, Priscilla Roberts, David Rodriguez, Michael Roth, Rakesh Sharma,

Tamara Taylor, Linda Roberts, Gerardo Pedroza, Nikki Richardson, Luz Cruz, Tabitha

Mahoney, Cayman Smith and Shenka Jackson and relieving him of any further duty and

obligation in this lawsuit.

                                    Respectfully submitted,

                                    /s/ Jacob Hanson
                                    Brian A. Wahl (FBN 95777)
                                    Bradley Arant Boult Cummings LLP
                                    1819 5th Avenue North
                                    Birmingham, AL 35203
                                    Tel: (205) 521-8800
                                    bwahl@bradley.com

                                    Jacob Hanson (FBN 91453)
                                    Bradley Arant Boult Cummings LLP
                                    100 North Tampa Street, Suite 2200
                                    Tampa, Florida 33602
                                    Tel: (813) 559-5500
                                    jhanson@bradley.com
                                    Counsel for Defendants Centurion of Florida, LLC,
                                    Tanesha Adkins, Marinette Gonzalez Morales, Ashley

                                              2
Case 3:20-cv-00036-BJD-JRK Document 88 Filed 11/17/20 Page 3 of 3 PageID 762




                                     Harvey n/k/a Ashley Hawkins, April Mason, Kayla
                                     McCarter, Clarissa Moody, Elizabeth Morton, Kimberly
                                     Nielson, John Quintino, Alex Renelus, Priscilla Roberts,
                                     David Rodriguez, Michael Roth, Rakesh Sharma, Tamara
                                     Taylor, Linda Roberts, Gerardo Pedroza, Nikki
                                     Richardson, Luz Cruz, Tabitha Mahoney, Cayman Smith
                                     and Shenka Jackson




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 17, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification to all counsel of record.


                                     /s/ Jacob Hanson
                                     Counsel for Defendants




                                                3
